Citation Nr: 0607970	
Decision Date: 03/20/06    Archive Date: 03/29/06

DOCKET NO.  00-04 444A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for vision loss.

2.  Entitlement to service connection for residuals of a head 
injury.

3.  Entitlement to service connection for gastroesophageal 
reflux disease.

4.  Entitlement to service connection for a right hand 
disorder.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1979 to May 1999.
 
This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 1999 decision by the RO in Roanoke, 
Virginia, which in pertinent part, denied service connection 
for vision loss, residuals of a head injury, gastroesophageal 
reflux disease, and a right hand disorder.

In May 2003, the Board remanded the case for further 
evidentiary development.  The case was subsequently returned 
to the Board.


FINDINGS OF FACT

1.  An eye disability is not a disorder of service origin or 
attributable to any incident therein.  

2.  Residuals of a head injury are not a disorder of service 
origin or attributable to any incident therein.  

3.  Gastroesophageal reflux disease is not a disorder of 
service origin or attributable to any incident therein.  

4.  A right hand disorder is not a disorder of service origin 
or attributable to any incident therein.

  


CONCLUSIONS OF LAW

1.  An eye disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 4.9 (2005).

2.  Residuals of a head injury were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

3.  Gastroesophageal reflux disease was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

4.  A right hand disorder, was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the 38 U.S.C.A. § 5103(a) (West 
2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
38 C.F.R. § 3.159(b)(1) (2005).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA has satisfied the notification requirements of the VCAA.  
The August 1999 statement of the case, August 2001 and May 
2004 supplemental statements of the case and, and July 2003 
and November 2003 letters from the RO, gave the veteran 
notice of the evidence necessary to substantiate his claims 
on appeal.  

The evidence development letter dated in July 2003 also 
advised the veteran of what evidence he was responsible for 
providing and what evidence VA would undertake to obtain.  
The veteran was not explicitly told to submit all evidence in 
his possession.  The May 2004 supplemental statement of the 
case, however contained the provisions of 38 C.F.R. 
§ 3.159(b), noting that the veteran would be advised to 
submit relevant evidence in his possession.  

Although some of the notice in this case was provided after 
the initial denial, the Court has held that delayed notice 
will not ordinarily prejudice a claimant, and even that a 
sufficient remedy for inadequate notice was for VA to ensure 
that the notice was given after the initial denial.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).   

The veteran was not prejudiced by the delayed notice.  He did 
not report or submit additional information or evidence after 
the last VCAA notice.  If he had submitted additional 
evidence substantiating his claim, he would have received the 
same benefit as if he submitted the evidence prior to initial 
adjudication.  

The effective date of any award based on such evidence, would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2005) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2005) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

There is no identified relevant evidence that has not been 
accounted for.  38 U.S.C.A. § 5103A(b), (c), and the veteran 
has been afforded necessary examinations.

Laws and Regulations
Pertaining to Service Connection
 
Service connection will be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (2005).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Entitlement to Service Connection for Vision Loss

Service medical records reveal that upon examination for 
enlistment purposes in May 1979, the veteran's distant vision 
was reported to be 20/20 in both eyes.  In a May 1979 report 
of medical history, he indicated that he had vision in both 
eyes and did not wear glasses.  

In January 1986 the veteran presented with complaints of eye 
pain and noted that he was working around a welder earlier in 
the day.  The diagnosis was flashburn.

In September 1994, the veteran underwent a yearly eye 
examination.  He complained of decreased vision in the left 
eye and poor night vision.  His uncorrected distant vision 
was reported to be 20/20 in both eyes.  He was again 
evaluated in June 1996 and diagnosed with a mild left 
astigmatism.  

Upon examination for retirement purposes in February 1999, 
the veteran's distant vision was reported to be 20/20 and 
20/25 in the right and left eyes, respectively.  

During a March 1999 optometry examination, the veteran was 
diagnosed with compound hypermetropic astigmatism.

During a March 2003 VA eye examination, the veteran 
complained of headaches at night for the past three months in 
the forehead region.  The diagnostic assessment was complaint 
of headaches without ocular findings and myopic, astigmatism, 
presbyopia.  

At a December 2003 examination performed for VA by QTC 
Medical Services, the diagnostic assessment was no 
significant pathology and the examiner opined that it was 
more likely than not that the veteran's vision loss was not 
related to a head injury he suffered in service.  In a 
subsequent addendum, the examiner found that the veteran had 
no disability of the eyes, and if there was a current 
disorder of the eyes, it was not related to service.    

Congenital or developmental defects and refractive error of 
the eye are not diseases or injuries within the meaning of 
the applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.  

VA's General Counsel has further explained that service 
connection may be granted for diseases (but not defects) of 
congenital, developmental or familial origin; as long as the 
evidence as a whole establishes that the familial conditions 
in question were incurred or aggravated during service within 
the meaning of VA laws and regulations.  VA's General Counsel 
has also expressly stated that the terms "disease" and 
"defects" must be interpreted as being mutually exclusive.  
The term "disease" is broadly defined as any deviation from 
or interruption of the normal structure or function of any 
part, organ, or system of the body that is manifested by a 
characteristic set of symptoms and signs and whose etiology, 
pathology, and prognosis may be known or unknown.  On the 
other hand, the term "defects" would be definable as 
structural or inherent abnormalities or conditions that are 
more or less stationary in nature.  See VAOPGCPREC 82-90 
(July 18, 1990).

There is competent evidence of in-service incurrence of an 
injury.   The veteran's service medical records reflect that 
in January 1986 he was diagnosed with flashburn and 
subsequent service medical records show a mild left 
astigmatism.   

Post-service evidence shows treatment for myopic, 
astigmatism, presbyopia.  However, the most current evidence 
shows that the veteran does not suffer from a disability of 
the eyes and even if he did suffer from an eye disorder, it 
would not be related to an injury in service.  This competent 
VA opinion on the relationship between the veteran's current 
eye conditions and a disease or injury in service is against 
such a relationship.    

One of the requirements for service connection is competent 
evidence that a claimed disability currently exists.  
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).  Since the medical 
evidence of record fails to show that the veteran has a 
current eye disorder, there can be no valid claim for service 
connection.  Id.  Even if a current disability could be 
found, there is no competent opinion linking the disability 
to service.

The Board has considered the veteran's contention that he 
does, in fact, suffer from an eye disorder which he incurred 
in service.  However, as a lay person without appropriate 
medical training and expertise, he is not competent to 
provide a probative opinion on a medical matter, to include 
the diagnosis of a specific disability or opinion as to the 
origins of a specific disability.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen, 10 Vet. App. 183, 186 
(1997). 

Under these circumstances, the claim for service connection 
for vision loss must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the competent evidence 
simply does not support the claim, that doctrine is 
inapplicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56.

Entitlement to Service Connection for Residuals of a Head 
Injury

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.

Service medical records show continuing complaints of 
recurrent dizziness, with nausea and vomiting.  In October 
1982, the veteran presented at emergency care following an 
incident whereby his daughter hit him on the head with a vase 
and he became dizzy.  The diagnosis was closed head injury.  
A March 1989 report of medical history, noted that the 
veteran suffered a head injury when he was a child and since 
that time he suffered from dizziness whenever he was struck 
in the head.  

In February 1994, the veteran presented with complaints of a 
head injury after walking into a concrete post.  The 
diagnosis was dizziness.  An additional diagnosis included 
within the service medical records was left vestibular 
weakness secondary to trauma as a child.    

During a March 2003 VA neurological examination, the veteran 
reiterated an incident whereby he was hit on the head with a 
small vase by his daughter.  His current complaints consisted 
of dizziness whenever he bumped his head on the left.  He 
experienced an occasional mild headache which was sharp in 
character, along with a feeling of weakness and seeing red 
spots.  He denied vertigo since 1980.  He described a giddy 
sensation which was light with little dizziness.  The 
diagnostic impressions were giddiness, headaches, which were 
mixed in character but appeared to be primarily tension 
headaches, and anxiety.  The examiner opined that the 
findings were negative for vertigo and that the veteran did 
not have an organic disorder of the nervous system.  

There is evidence in the service medical records suggesting 
that the veteran's head injury was the result of a pre-
service event, that is, being struck in the head when he was 
a child.  However, in this case, service medical records of 
the veteran's entry into service report no head injury and, 
accordingly, the Board presumes the veteran to have been in 
sound condition at the time of entry.  Parker v. Derwinski, 1 
Vet. App. 522 (1991).  

Further, while complaints of a head injury began within a few 
years of his arrival on active duty, there is not clear and 
unmistakable evidence to rebut the presumption of soundness.

The post-service evidence shows treatment for giddiness, 
headaches and anxiety.  These records provide competent 
evidence of a current head disability.  

Additionally, there is also competent evidence of in-service 
incurrence of an injury.   The veteran is competent to 
report, as he did, that he experienced a head injury in 
service and the veteran's service medical records also 
reflect injuries to his head.
 
The remaining question is whether there is a link between the 
in-service injuries and a current disease or injury.  

The medical evidence addressing the relationship between a 
head injury and active service does not support the veteran's 
claim.  As previously noted, one of the requirements for 
service connection is competent evidence that a claimed 
disability currently exists.  Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Since the medical evidence of record fails to show 
that the veteran has an organic disorder of the nervous 
system, there can be no valid claim for service connection.  
Id.  Hence, the opinion of the examiner provides no basis for 
a grant of service connection for residuals of a head injury.

As a lay person the veteran is not competent to provide a 
probative opinion on a medical matter, to include the 
diagnosis of a specific disability or opinion as to the 
origins of a specific disability.  Bostain, 11 Vet. App. at 
127.  Thus, his contention that he has current residuals of 
an inservice head injury is of no probative value.

Under these circumstances, the claim for service connection 
for a head injury must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the competent 
evidence simply does not support the claim, that doctrine is 
inapplicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56.

Entitlement to Service Connection for Gastroesophageal Reflux 
Disease

The veteran's service medical records show continuing 
complaints of stomach cramps, abdominal pain, and diarrhea.  
Diagnoses included abdominal pain which was possibly 
musculoskeletal, viral gastroenteritis, stress related 
gastrointestinal symptoms, and questionable irritable bowel 
syndrome.    

A private treatment record from Almana General Hospital dated 
in November 2000; show that an upper gastrointestinal (UGI) 
endoscopy was performed due to gastritis.  It showed that the 
veteran had mild oesophagitis, mild gastritis, and moderate 
patchy duodenitis.  A biopsy was negative for Clo-test and 
negative for Helicobacter Pylori.

During a March 2003 VA examination, the veteran reported a 
medical history of intermittent upper abdominal cramps since 
1995.  He felt the cramps were due to eating spicy food.  He 
also complained of retrosternal burning which occurred about 
once a week and heartburn.  The examiner initially stated 
that the history the veteran gave of gastrointestinal 
complaints could be suggestive of a service related 
disability but it depended upon a series of upper 
gastrointestinal tests which the veteran reported he would 
fax to the examiner.  The fax was never received and the 
examiner opined that the veteran's gastrointestinal symptoms 
were not related to his period of service.  

The post-service evidence shows treatment for heartburn.  
These records provide competent evidence of a current 
disability.  

Additionally, there is also competent evidence of in-service 
incurrence of an injury.   The veteran's service medical 
records reflect various diagnoses pertaining to a stomach 
disorder.
 
The remaining question is whether there is a link between the 
in-service injuries and a current disease or injury.  
  
As indicated above, the March 2003 VA examiner essentially 
ruled out a link between gastrointestinal symptoms and the 
veteran's service, and there is no other competent opinion 
linking current gastroesophageal reflux disease to service.

The Board has considered the veteran's contention that he 
does, in fact, suffer from gastroesophageal reflux disease 
which he incurred in service.  However, there is no competent 
evidence linking such current disease to service.  Bostain, 
11 Vet. App. at 127. 

Under these circumstances, the claim for service connection 
for gastroesophageal reflux disease must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the competent evidence simply does not support the claim, 
that doctrine is inapplicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56.

Entitlement to Service Connection for a Right Hand Disorder

Service medical records show frequent complaints of right 
wrist pain.  A notation in February 1992 showed complaints of 
a right swollen hand.  An X-ray study showed no evidence of a 
fracture and the diagnosis was soft tissue trauma.  

At a December 2003 examination performed for VA by QTC 
Medical Services, the veteran complained of a symptomatic 
right hand condition which had existed since 1986.  His 
symptoms included intermittent spontaneous contractures with 
continuous dexterity activities.  The symptoms occurred 
intermittently and weekly and lasted for 30 seconds.  The 
diagnosis was intermittent spontaneous contractures.  The 
examiner opined that the veteran's current diagnosis was not 
service related.  An X-ray study of the right hand was within 
normal limits. 

The post-service evidence shows treatment for intermittent 
spontaneous contractures of the right hand.  These records 
provide competent evidence of a current disability.  

Additionally, there is also competent evidence of in-service 
incurrence of an injury.   The veteran's service medical 
records reflect various diagnoses pertaining to a right hand 
disorder.
 
The remaining question is whether there is a link between the 
in-service injuries and a current disease or injury.  
  
The December 2003 VA opinion essentially ruled out a link 
between a current right hand disorder and the veteran's 
service, and there is no other competent opinion linking a 
current right hand disorder to service.

The Board has also considered the veteran's contention that 
he does, in fact, suffer from a right hand disorder which he 
incurred in service.  However, the competent evidence does 
not support this contention.  Bostain, 11 Vet. App. at 127.

The Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the competent evidence 
simply does not support the claim, that doctrine is 
inapplicable, and the claim is denied.  See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56.


ORDER

Entitlement to service connection for vision loss is denied.

Entitlement to service connection for residuals of a head 
injury is denied.

Entitlement to service connection for gastroesophageal reflux 
disease is denied.

Entitlement to service connection for a right hand disorder 
is denied.

____________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


